785 F.2d 311
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.GERALD T. WARDEN, JR., Petitioner-Appellant,v.UNITED STATES PAROLE COMMISSION; UNITED STATES BUREAU OFPRISONS; G.H. RODGERS, WARDEN, Respondents-Appellees.
85-1797
United States Court of Appeals, Sixth Circuit.
1/10/86

ORDER
BEFORE:  MERRITT, JONES and WELLFORD, Circuit Judges.


1
This appeal has been referred to this panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  On October 29, 1985, an order was entered directing appellant to show cause why his appeal should not be dismissed for lack of jurisdiction because of a late filed notice of appeal.  He has failed to respond.


2
It appears from the record that final judgment was entered on February 1, 1985.  The notice of appeal filed on September 23, 1985, was 174 days late.  Rules 4(a) and 26(a), Federal Rules of Appellate Procedure.


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Rule 4(a) is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.  Peake v. First National Bank and Trust Co. of Marquette, 717 F.2d 1016 (6th Cir. 1983).  Rule 26(b) specifically provides that this Court cannot enlarge the time for filing a notice of appeal.


4
Appellant's notice of appeal requests an extension of time to file it late.  However, since neither the notice of appeal nor a motion for extension of time were filed within thirty days after expiration of the appeals period, the district court is precluded by Rule 4(a)(5), Federal Rules of Appellate Procedure, from granting an extension of time.  Pryor v. Marshall, 711 F.2d 63 (6th Cir. 1983).


5
Accordingly, it is ORDERED that the appeal be and it hereby is dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.